Opinión disidente del
Juez Asociado Señor Negrón García,
a la cual se une el Juez Asociado Señor Martín.
San Juan, Puerto Rico, a 8 de mayo de 1981
Es unánime el consenso entre los miembros del Tribunal de que el texto del Art. 5.006 de la Ley Electoral (1977), referente al método para llenar una vacante en el cargo de Senador o Representante por un Distrito, es en extremo ambiguo y confuso. Ineludible, pues, interpretarlo para lograr detectar y precisar el propósito y espíritu sumergido en sus palabras. Como ayuda extrínseca, el escaso historial legislativo evidenciado en el debate de dos senadores durante el trámite de su aprobación —citado in extenso en la opinión mayoritaria— en lugar de despejar dudas, crea mayores interrogantes. El interlocutor que lo originó citó erróneamente el texto primitivo que existía en la Constitución (1952), sin percatarse de que había sido enmendado en el año 1964. Su opositor no contribuyó a su elucidación, pues nunca aclaró esa equivocación. El inven-tario final parlamentario es un diálogo nebuloso, negativo a su investigación y esclarecimiento.(1)
*34La opinión del Tribunal intenta salvar esa incerti-dumbre reconociendo, en última instancia, en la prelación de valores constitucionales envueltos, jerarquía a los partidos políticos, por encima del derecho de los electores. Por nuestra parte, hemos tratado de superar esa oscuridad resolviendo, según preliminarmente expusiéramos el 27 de marzo, que el estatuto “constituye la fórmula conciliatoria y ecléctica concebida por nuestra Asamblea Legislativa de reconocer el derecho de todo elector —inclusive el de los interventores— de participar, a la par que el del partido político afectado, de retener, en primera oportunidad, la vacante y, por ende, la composición numérica inicial en la Legislatura conforme a los trascendentales principios consti-tucionales envueltos”. P.P.D. v. Gobernador, 110 D.P.R. 783, 792 (1981). A tal efecto, dijimos que estamos ante una “elección especial [sui generis], según nuestra interpreta-ción, irrestricta en cuanto al electorado, [que] tiene la *35particularidad de que es para sustituir una vacante que pertenecía a un partido político, al cual la propia ley le confiere la facultad de presentar, en primer orden, a sus candidatos y de no hacerlo, abrir la contienda a otros partidos y electores. Conceptualmente el Legislador ha podido mantener un balance entre los intereses democráticos en conflicto sin sacrificar la esencia de uno ni del otro”. (Bastardillas nuestras.) P.P.D. v. Gobernador, supra, pág. 791.
I — I
Una ulterior reflexión nos mueve a reiterar ese primer enfoque como única alternativa jurídica viable a un decreto de inconstitucionalidad. Nuestra interpretación preliminar se basó en el siguiente análisis:
El primer párrafo [de la ley]: (a) establece la necesidad de una elección especial de surgir alguna vacante en el puesto de senador o representante por distrito nominado por un partido político; (b) cuando no procede elección alguna —quince meses antes de las próximas elecciones generales; y (c) contiene una serie de términos para que el Gobernador convoque y celebre la elección. Elección Especial no es sinónimo de primarias, pues el Art. 5.007 que le sigue visualiza que “[v]otarán en una elección especial todos los electores de la demarcación geográfica en que la misma deba celebrarse, con derecho a ello conforme la convocatoria al efecto emitida por el Gobernador de Puerto Rico”. 16 L.P.R.A. see. 3207. Resultaría un contrasentido que por un lado puedan participar todos los electores del distrito concernido, y que se estimara ello unas primarias, cuyo concepto requiere la participación exclusiva de los electores miembros de un partido en particular. Art. 1.003(37). (16 L.P.R.A. see. 3003(37).)
En resumen, del primer párrafo se desprende que el Gobernador de Puerto Rico tiene un deber ministerial de convocar a una elección especial para cubrir las vacantes que surgen de los cuerpos legislativos, cuando dicha vacante es por un distrito representativo. Dicha convocatoria debe ser hecha dentro de los 30 días siguientes a la fecha en que se produzca la vacante. Por interacción de las definiciones *36estatutarias, la convocatoria a elección especial excluye el concepto limitado de primarias; puede participar todo el electorado.
El segundo párrafo —que ha dado génesis a tantas dudas— reconoce el derecho de los partidos políticos que obtienen el triunfo en el distrito representativo del escaño vacado, a tener la oportunidad de llenarlo. A tal efecto, la ley requiere a ese partido que dentro de los sesenta días siguientes a la fecha de la vacante presente una “candi-datura” para llenar el mismo. Varias observaciones despejan la incertidumbre. La palabra clave “candidatura”, que según el Art. 1.003(7) de la Ley Electoral, 16 L.P.R.A. see. 3003(7), se define como “el total de candidatos de un partido político que figuren en la papeleta electoral en la columna correspondiente a tal partido”. Advertimos que el legislador acuñó un término preciso atado en su alcance a varios candidatos del partido político que ostentaba’ el escaño. Pudo muy bien referirse a “un candidato” pero no lo hizo, manifestando de ese modo una intención. Recuérdese que cuando hablamos de “elección”, hay que presumir que son varios los candidatos; para poder elegir, tiene el elector que tener más de una opción. Este enfoque queda reforzado si examinamos este segundo párrafo reestructurando el deber impuesto de la forma negativa a una forma positiva:
“Si dentro de los sesenta días siguientes a la fecha de la vacante el partido al cual pertenecía el legislador del escaño vacante [no] presenta una candidatura • para llenar el mismo, [no] se considerará el escaño como si fuere el de un legislador independiente a los fines de la celebración de la elección especial para llenarlo.”
Forzoso es concluir que es el partido político afectado por la vacante quien tiene derecho a cubrirla mediante la presentación de una candidatura en tiempo. Presentada la misma, no cabe estimar que pueden nominarse otros candi-datos desafiliados a ese partido para participar en la elección.
El párrafo tercero del estatuto nos explica llanamente las consecuencias de que el partido político al cual pertenecía el escaño no haya presentado una candidatura dentro de esos 60 días, y tiende a corroborar lo expuesto. A tal efecto, se considerará el escaño como si fuera [el de] un legislador independiente, en cuyo caso, “cualquier elector afiliado a un *37partido político o persona debidamente cualificada como elector y que reúna los requisitos que el cargo en cuestión exige, podrá presentarse como candidato en dicha elección’’. (Bastardillas nuestras.) A contrario sensu, de optar el partido político por presentar al electorado su candidatura, no podrán postularse otros electores afiliados a distintos partidos o independientes.
Finalmente, el cuarto párrafo cubre la situación cuando la vacante surge dentro de los 15 meses precedentes a una elección general, y establece que se cubrirá por el Presi-dente de la Cámara correspondiente, a propuesta del partido político a que pertenecía el que causa la vacante. Muy fácilmente se percibe la diferencia estatuida cuando la Asamblea Legislativa trató sobre una vacante antes de los quince meses precedentes a una elección general, como en el caso de autos, a cuando acontece dentro de los 15 meses precedentes a tal elección general. Esta disimilitud nos da una fuerte base para sostener, como hemos concluido, la obligación del Gobernador de convocar a una elección especial en el Distrito Representativo Núm. 31 sin que pueda prescindirse de la misma mediante una nominación directa del partido envuelto, en que se somete un solo candidato. (Bastardillas nuestras.) P.P.D. v. Gobernador, supra, págs. 789-791.
“Al leerse a la luz de su raigambre histórica”,(2) comprendemos que el confuto de elección especial estable-cido en los Arts. 5.006 y 5.007 de la Ley Electoral vigente es un concepto familiar que se remonta y tiene origen constitucional en el Art. Ill, Sec. 8 de la Ley Fundamental, que exigía la celebración de ese evento para cubrir las vacantes al cargo de senador o representante por un distrito. Así permaneció hasta que fue enmendado en el año 1964. Tanto en aquel entonces como al presente, en su acepción, ese término está inexorablemente atado a la participación de todo un electorado. Contrario a lo resuelto por la ilustrada sala sentenciadora, no puede asimilarse ni igualarse a una primaria, cuya ejecución está limitada a que tomen parte solamente miembros *38afiliados, bona fide, del partido político que las patrocina. Nótese que la ley establece y reconoce las diferencias semánticas y sustantivas entre “primarias” y “elecciones especiales”. Ambas están comprendidas dentro del concepto genérico mayor, pero ciertamente no son la misma cosa. La presencia de variantes notables en propósitos, carac-terísticas y protagonistas movió al Legislador a concep-tuarlas y tratarlas separadamente, de manera individual y diferente: “Elecciones” dijo, “significará elecciones gene-rales, primarias, referéndums, plebiscitos o elecciones especiales”. (Bastardillas nuestras.) Art. 1.003(14), 16 L.P.R.A. see. 3003(14). El denominador común que las une a todas es la participación activa, total o parcial, del electorado en la votación, lo cual contrasta significativa-mente con el método de designación directa, sin elección.
Es principio de hermenéutica que, bajo pretexto de buscar la intención legislativa, un tribunal no está autori-zado a adicionarle limitaciones o restricciones que no aparecen en un estatuto. Román v. Superintendente de la Policía, 93 D.P.R. 685 (1966). Por ello, no podemos menoscabar la intervención de todo el electorado del Distrito Representativo Núm. 31 poniendo énfasis en el Art. 5.007, que lee: “Votarán en una elección especial todos los electores de la demarcación geográfica en que la misma deba celebrarse, con derecho a ello conforme la convoca-toria al efecto emitida por el Gobernador de Puerto Rico”. (Bastardillas nuestras.) 16 L.P.R.A. see. 3207. Los ante-cedentes de ese artículo derrotan tal contención. Ese lenguaje, salvo unas diferencias de estilo, recoge en esencia el texto que regía bajo la See. 2 de la Ley Núm. 20 de 22 de agosto de 1952, cuando prevalecía la disposición constitucional de “elección especial”. Entonces rezaba:
Tendrán derecho a votar en tal elección [especial] todos los electores que aparezcan en la lista de votantes usada en la elección general inmediatamente precedente en dicho distrito o, en todo Puerto Rico, en el caso de que haya de cubrirse *39una vacante de senador o de representante por acumulación electo como candidato independiente.” 16 L.P.R.A. see. 442. (Bastardillas nuestras.)
Repetimos; tanto en el pasado como en la actualidad, el término elección especial denota y refleja la celebración de unos comicios singulares a los cuales son acreedores a participar todos los electores. La frase “con derecho a ello conforme la convocatoria al efecto emitida por el Gober-nador” no desnaturaliza el concepto. No puede argüirse que ello confiere facultad o discreción en el Primer Ejecutivo para limitar la intervención de ese electorado a un llamado exclusivo de afiliados a un solo partido. Tal propuesta acarrearía objeciones fundadas, de índole consti-tucional, en virtud de una delegación indebida del Poder Legislativo en el Poder Ejecutivo, carente de los pará-metros necesarios según esbozados en el caso rector de López v. Junta de Planificación, 80 D.P.R. 646, 660 (1958) y reiterados en Hernández Montero v. Cuevas, Director, 88 D.P.R. 785 (1963). Precisamente, la ausencia en esta legislación de normas o guías claras ha dado margen a que el señor Gobernador, en dos convocatorias distintas, lo haya interpretado en forma completamente contradictoria e irreconciliable. Su intervención no puede extenderse más allá que el acto ministerial de simple ejecutor asignádole en la ley.
Respetuosamente discrepamos de la tesis mayoritaria del Tribunal, en el sentido de que la elección especial no es mandatoria, sino supletoria, que no es necesario celebrar si el partido político concernido propone un candidato dentro de 60 días. Otra vez, la evolución del estatuto nos impide suscribir tal interpretación. El lenguaje crucial en que se apuntala esa proposición es el que expone: “Si dentro de los sesenta días siguientes a la fecha de la vacante el partido al cual pertenecía el legislador del escaño vacante no presenta una candidatura para llenar el mismo, se considerará el escaño como si fuere el de un *40legislador independiente a los fines de la celebración de la elección especial para llenarlo”. (Bastardillas nuestras.)
Hemos argumentado que la palabra clave es “candida-tura”, la cual la Ley Electoral define como “el total de candidatos de un partido político que figuren en la papeleta electoral en la columna correspondiente a tal partido”. El legislador acuñó y optó usar ese término preciso y específico, atado en su alcance a varios candi-datos de un mismo partido político. Resulta, pues, que la definición estatutaria es compatible y congruente con el método diseñado y la mecánica de pluralidad de aspirantes de un sólo partido para la selección del escaño. No obstante, se descarta esa interpretación. El resultado neto es que el Tribunal sustituye hoy la palabra “candidatura” por “candidato”, aun cuando hemos visto que esta última era un vocablo familiar a la Asamblea Legislativa, que estaba disponible y aparecía definido en la propia ley. Art. 1.003(7) y (5), respectivamente.
En un esfuerzo por descifrar esta confusa disposición de ley, nos hemos percatado que la misma contiene cierto lenguaje que guarda alguna semejanza con la mecánica que la See. 5 de la Ley Núm. 20, antes citada, derogada, tenía durante la vigencia del texto prístino constitucional. A tal efecto, en lo pertinente, leía:
Cualquier partido político principal o cualquier partido por petición legalmente inscrito podrá presentar un candi-dato para cubrir la vacante a que se refiere la elección especial mediante una convención debidamente convocada. Dicha convención se celebrará a más tardar sesenta días antes de la elección y el presidente y secretario del organismo directivo central del partido político que presente el candidato deberá certificar su nombre al Secretario de Estado por los menos cincuenta y cinco días antes de la elección. Si dicho partido no lo hiciere perderá el derecho a presentar su candidato. Ningún partido presentará más de un candidato para cada cargo. Si un partido presenta dos candidatos para cada cargo deberá su organismo directivo *41central decidir cuál es el candidato que ha de figurar en la papeleta electoral, por lo menos cincuenta días antes de la elección. El Secretario de Estado se regirá por dicha decisión y en caso de que dicho partido no decida en el término expresado se considerará como candidato de dicho partido el presentado en primer término. 16 L.P.R.A. see. 445. (Bastardillas nuestras.)
Ese trámite —que armonizaba fácilmente con el requi-sito constitucional de elección especial como método para cubrir vacantes— daba en aquella época una opción al partido en cuestión para presentar “un candidato”. Aún así, si el partido político no lo hacía dentro del término de 55 días, perdía el derecho a presentar “su candidato” que habría de figurar en la papeleta electoral. Ello nuevamente pone de manifiesto la diferencia y el tratamiento legislativo brindado bajo la ley actual en lo referente a los términos “candidato” y “candidatura”. Al variarse por enmienda la fraseología de un estatuto, debemos presumir que el legislador intentó introducir una nueva regla, con distintos resultados y propósitos. El Estado ex rel Lektrich v. Ydrach, 77 D.P.R. 41 (1954). Tal enmienda o reenactación —introduciendo o supliéndole conceptos— es evidencia de-mostrativa de una intención de alterar su significado. Pueblo v. Villalba, 86 D.P.R. 318 (1962).
Al interpretar el Tribunal que si un partido selecciona un candidato es innecesario acudir al método supletorio de elección especial, en realidad lo que hace es equiparar tal método con aquel establecido en el cuarto párrafo de la ley, para atender vacantes ocurridas en el cargo de senador o representante por acumulación, o de distrito acaecidas dentro de los quince (15) meses precedentes a una elección general.
No hay indicios válidos en los cuales fundamentar ese trato análogo. Para cubrir esta última situación, la Asam-blea Legislativa dispuso un mecanismo distinto y estableció unas dimensiones diferentes. Muy fácilmente pudo extender ese método para cubrir la vacante de legislador por *42distrito, y no lo hizo. No podemos atribuirle a la Asamblea Legislativa tal brutum fulmen.
hH ► — (
Fieles a nuestra misión de sostener —en la medida de lo posible— la validez y constitucionalidad de una ley, hemos elaborado la interpretación que a juicio nuestro reconcilia los intereses en colisión: el reclamo de todos los electores y el interés de los partidos. Esa interpretación acata y recoge lealmente el lenguaje y las definiciones estatutarias y toma en cuenta los elementos lógicos.
Admitimos que el método que hemos detectado en la ley se aparta del clásico de primarias o del de designación directa utilizados tradicionalmente. Tampoco está exento de reparos. Ello dificulta que sea de fácil captación y entendimiento, y, a primera vista, suscita ciertas pre-ocupaciones en torno a la validez de obligar a los partidos políticos —bajo el supuesto de haber un sólo aspirante interesado— a que sometan la candidatura, 0 sea, más de dos aspirantes; también, si puede limitarse al electorado no afiliado a ese partido a votar por esos candidatos. Estas inquietudes se desvanecen recordando que, bajo el mandato constitucional vigente corresponde a la Asamblea Legisla-tiva —con sujeción a unos límites y a base del elenco de métodos disponibles— establecer aquel que estime más apropiado, a saber: (a) prescindiendo del partido político que originalmente nominó al legislador mediante la cele-bración de una elección abierta a todo partido, candidato y elector del Distrito en cuestión; (b) excluyendo parte del electorado a través de primarias limitadas a candidatos y electores afiliados bona fide del partido concernido; (c) descartando a todo el electorado con el método de nomina-ción directa de un candidato; y (d) una combinación parcial o total de cualesquiera de esos métodos (elección especial).
*43Ciertamente, si la Asamblea Legislativa válidamente puede excluir al partido político que originalmente nominó al legislador (elección abierta), o descartar a todo un electorado (nominación directa) o parte del mismo (pri-marias), puede sancionar y diseñar un método combinado de esos, que provea alternativas limitadas bajo unos requisitos y opciones. Nuestro disenso no se debe al potencial de métodos que el Poder Legislativo puede configurar, sino a la interpretación y lectura que sobre el 'presente estatuto se hace. En última instancia, la sabiduría de ese método es asunto ajeno a nuestra competencia, pues la “distinción de las leyes en odiosas o favorables, con el propósito de restringir o extender sus disposiciones, no puede ser hecha por aquellos cuyo deber es interpretarlas”. Art. 21, Código Civil, 31 L.P.R.A. sec. 21. Aun bajo la hipótesis de que no fuera sabio, no podemos endosar una solución que en aras de los partidos políticos relega a segundo plano a todos los electores de un distrito repre-sentantivo y les limita un derecho plasmado estatutaria-mente. En materia de hermenéutica, en la dimensión electoral-constitucional favorecemos el escrutinio estricto y la protección máxima permisible en una democracia.
En su dinámica operacional, la interpretación mayori-taria tiene como consecuencia inmediata privar al elec-torado del Distrito Representativo Núm. 31 de su derecho a participar en la elección especial. A largo plazo, también inhibe a todos los demás electores en situaciones análogas de futuras vacantes, pues es ilusorio y utópico esperar que los partidos políticos vayan a omitir presentar su candidato dentro del término de 60 días y entre en juego lo que el tribunal denomina “segunda alternativa”.
En decisión reciente admitimos la importancia de los partidos políticos, pero aclaramos que los mismos, “consti-tuyen un medio y no un fin. El sujeto principal de la arquitectura moderna constitucional-electoral tutelado es el elector individual. El partido no es el elemento ulti-*44mador, sino un vehículo de expresión individual, que se suma a otros para resultar y viabilizar la expresión colectiva ciudadana. Así, toda ley de actualidad, regula-toria de la franquicia electoral se ha encaminado hacia el reconocimiento de la ‘prevalencia de los derechos elec-torales del ciudadano sobre los derechos y prerrogativas de todos los partidos y agrupaciones políticas’. (Bastardillas nuestras.) (Art. 2.001(11), 16 L.P.R.A. sec. 3051(11).) Al final de cuentas, este derecho individual es el verdadero destinatario y receptor del sistema, por lo cual es de incuestionable interés público salvaguardarlo contra las posibles injusticias que de vez en cuando el choque de intereses de los partidos puede generar”. P.S.P. v. Comisión Estatal de Elecciones, 110 D.P.R. 400 (1980). (Bastardillas nuestras.)
A tono con esa perspectiva, somos de opinión que —salvo la ineludible aplicación de un diseño constitucional expreso y distinto, García Passalacqua v. Tribunal Electoral, 105 D.P.R. 49 (1976)— la regla de hermenéutica judicial por excelencia que debe prevalecer en el área del sufragio —cuando chocan los intereses de un partido político frente a los de un electorado— es aquella que brinda a éstos supremacía. En el caso de autos, la interpretación restric-tiva del estatuto, que, pudiendo evitarlo, subordina el derecho de los electores a intervenir en una elección para llenar la vacante vulnera ese enfoque. Así, con miras a llenar las lagunas y suplir las contradicciones que emergen de esa interpretación —y armonizarlas al resultado— la parte final dispositiva de la opinión mayoritaria, en función eminentemente legislativa e invocando la equidad, ha precisado la formulación —más que de un trámite— de una nueva redacción de parte sustancial del texto del Art. 5.006. Ello necesariamente invierte la cronología de los términos legales originalmente previstos, redefine y esta-blece un método distinto al contemplado, limita los poderes del Ejecutivo, y elimina la participación de la ciudadanía en el proceso, para beneficio de los partidos políticos.
*45Deferencialmente creemos que la interpretación restric-tiva del Tribunal sitúa el estatuto en el umbral de un decreto de inconstitucionalidad. En nuestra misión de promover la constitucionalidad de toda ley —Negrón Soto v. Gobernador, 110 D.P.R. 664 (1981)— deberíamos evitar esa posible consecuencia. La forma de prevenirlo es leyendo lo que el Art. 5.006 dice y, en consecuencia, declarando que crea un método que protege al partido político al cual pertenecía el legislador que ocupaba el escaño, con la celebración de unas elecciones circunscritas a candidatos afiliados al mismo, pero con la participación de todo el electorado del distrito correspondiente.

 Ese debate comenzó así:
“Sr. Cancel Ríos: Al distinguido letrado y distinguido compañero le voy a citar la Sección 8 de la Constitución del Estado Libre Asociado. ‘El término del cargo de los Senadores y Representantes comenzará el día dos de enero in-mediatamente siguiente a la fecha en que se celebre la elección general en la cual hayan sido electos. Cuando surja una vacante en el cargo de Senador o Representante por un distrito, antes de los quince meses inmediatamente precedentes a la fecha de la próxima elección general, el Gobernador convocará *34dentro de los treinta días siguientes a la fecha en que se produzca la vacante, a elección especial en dicho distrito, la cual habrá de celebrarse no más tarde de noventa días después de convocada, y la persona que resulte electa en dicha elección especial ocupará el cargo hasta la expiración del término de su antecesor. Cuando dicha vacante ocurriera en el transcurso de una sesión legislativa, o cuando la Asamblea Legislativa o el Senado fueren convocados para una fecha anterior a la certificación del resultado de la elección especial, el presidente de la cámara correspondiente nombrará a la persona recomendada por el organismo directivo central del partido a que pertenecía el Senador o Representante cuyo cargo quedó vacante, para que ocupe el cargo hasta que se certifique la elección del candidato que resulte electo. Cuando la vacante ocurra dentro de los quince meses anteriores a una elección general, o cuando ocurra en el cargo de un Senador o Representante por Acumulación, se cubrirá por el presidente de la cámara correspondiente, a propuesta del partido político a que pertenecía el Senador o Representante cuyo cargo estuviese vacante, con un candidato seleccionado en la misma forma en que lo fue su antecesor. La vacante de un cargo de Senador o Representante por Acumulación electo como candidato independiente se cubrirá por elección en todos los distritos’. Si verá el distinguido compañero la ley de 1965.
"Sr. Oreste Ramos: Si me permite el compañero antes de entrar en la Ley de 1965 en este momento a mí lo que me interesa, naturalmente me interesa otro también. Pero primeramente quisiera que el compañero me aclarara el conflicto al cual él se ha referido como existente entre la disposición constitucional y el texto propuesto.
“Sr. Cancel Ríos: Hay un evidente conflicto compañero . . . .” (Continúa el texto citado por el Tribunal.)


 Municipio v. Fernós. Com., 63 D.P.R. 978, 983 (1944).